Citation Nr: 1424619	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  11-10 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for posttraumatic stress disorder (PTSD) for the increased rating period from October 21, 2009 to December 16, 2011.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to June 1991, and from September 1997 to October 1997.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a February 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

On his April 2011 substantive appeal, the Veteran indicated that he wanted a hearing before the Board to be heard at the RO (Travel Board).  The Veteran was scheduled for a Board hearing in April 18, 2014, but failed to appear.  The Veteran requested the hearing be rescheduled in a statement received at the RO on April 23, 2014.  38 C.F.R. § 20.704(c)(noting that requests to reschedule must be received two weeks prior to the hearing), (d)(explaining that no further requests for hearings will be granted unless the failure to appear was with good cause and arose under such circumstances that a timely request could not have been submitted).  The Board considered the Veteran's request to reschedule his hearing; however, in this case, the Board finds there is sufficient evidence of record to grant in full the benefit sought on appeal.  Accordingly, in light of the favorable outcome there is no prejudice to the Veteran by proceeding with a decision at the present time.  38 C.F.R. § 20.904 (a)(3)(noting that a Board decision may be vacated when there was a prejudicial failure to afford the appellant a hearing).  

By way of procedural background, the Veteran filed his claim for an increased PTSD rating in excess of 30 percent on October 21, 2009.  In a February 2010 rating decision, the RO granted a 50 percent rating, effective October 21, 2009, the date of the Veteran's claim.  In March 2010, the Veteran filed a timely notice of disagreement with the 50 percent rating assigned in the February 2010 rating decision.  Thereafter, in an October 2010 rating decision, the RO increased the Veteran's PTSD disability rating to 70 percent, effective October 21, 2009.  The Veteran again expressed disagreement with the 70 percent disability rating assigned.  The RO issued a statement of the case in March 2011, continuing the 70 percent PTSD disability rating.  The Veteran filed his substantive appeal in April 2011.  Subsequently, in a September 2012 supplemental statement of the case, the RO granted a 100 percent PTSD disability rating, effective December 16, 2011, the date of the most recent VA examination report.

The Board notes that although the RO granted higher 50 and 70 percent disability ratings for PTSD throughout the increased rating period prior to the assignment of a total (100 percent) rating in December 16, 2011, the claim remains in controversy because the Veteran was not in receipt of the maximum benefit prior to December 16, 2011.  See A.B. v. Brown, 6 Vet. App. 35 (1993).  Accordingly, the Board will consider whether an increased rating in excess of 70 percent for PTSD is warranted for the rating from October 21, 2009 to December 16, 2011.


FINDING OF FACT

For the entire increased rating period on appeal beginning October 21, 2009, the Veteran's PTSD has been manifested by near-continuous anxiety and depression affecting his ability to function appropriately, chronic sleep impairment, impaired judgment, suicidal and homicidal ideation, impaired impulse control, grossly inappropriate behavior, an inability to establish and maintain effective relationships, and difficulty adapting to work and tasks, more nearly approximated total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a 100 percent disability rating for PTSD have been met for the entire increased rating period from October 21, 2009 to December 16, 2011.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013). 

As the Board is granting 100 percent rating for the Veteran's PTSD for the entire increased rating period on appeal, the claim is substantiated, and there is no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004 (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Disability Rating Criteria

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2013).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 
See 38 C.F.R. § 4.7 (2013).

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2013).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  In the present case, staged ratings are not warranted as the Board is granting a 100 percent disability rating for the entire increased rating period on appeal. 

The schedular criteria, effective as of November 7, 1996, incorporate the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2013).  

The Veteran is currently in receipt of a 70 percent disability rating for the entire increased rating period under Diagnostic Code 9411.  38 C.F.R. § 4.130.  Under this Diagnostic Code, a rating of 70 percent may be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent schedular evaluation contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. 4.130, Diagnostic Code 9411.

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).

A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id. 
A GAF score of 51-60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A GAF score of 61-70 indicates mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  Id.

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific evaluation.  If the evidence shows that the Veteran suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).  The U.S. Court of Appeals for the Federal Circuit has embraced the Mauerhan Court's interpretation of the criteria for rating psychiatric disabilities.  Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).

Increased Disability Rating for PTSD

In an October 2010 rating decision, the RO increased the Veteran's PTSD disability rating to 70 percent, effective October 21, 2009, the date of the Veteran's claim for an increased rating.  Subsequently, in a September 2012 supplemental statement of the case, the RO granted a 100 percent PTSD disability rating, effective December 16, 2011, the date of the most recent VA examination report.  The Veteran maintains that a 100 percent disability rating is warranted for the entire increased rating period.

Upon review of all the evidence of record, both lay and medical, the Board finds that the evidence is in equipoise as to whether the Veteran's PTSD symptoms more nearly approximate the criteria for a total disability rating (100 percent) throughout the entire rating period on appeal (i.e., from October 21, 2009 to December 16, 2011).

The evidence includes a November 2009 psychiatric examination report.  The Board notes that the examiner did not review the Veteran's claims file.  During the evaluation, the Veteran reported symptoms of intrusive thoughts, nightmares, flashbacks, avoidance of stimuli associated with Vietnam, restricted range of affect, hypervigilance, irritability, exaggerated startle response, and anger problems.  The examiner noted that these symptoms were ongoing and "severe."  The Veteran also reported that although currently employed as a physician for 11 months, he had several incident at his job because of his temper and anger management problems.  According to the Veteran, anger management issues had cost him 12 different jobs.  He stated that his biggest problem was controlling his anger and temper.  The Veteran admitted that he had road rage, had previously carried a gun "all the time," and reported that he saw peoples' actions and stated that they "did not deserve to be alive."  

Upon mental status examination, the November 2009 examiner noted that the Veteran's thought process was impaired by paranoid thinking, communication was noted as impaired as evidence by "shuttering."  The examiner noted that the Veteran had delusions and isolated himself.  Suicidal and homicidal ideations were also noted.  Short-term and long-term memory was reported as severely impaired as the Veteran admitted that he was unable to remember dosages at work and had difficulty keeping track of days.  Severe depression and anxiety were also reported.  

The November 2009 examiner further stated that the Veteran had been having problems at work, particularly with getting along with other employees and refraining from having angry and emotional outbursts.  Problems with anger and irritability had also resulted in conflicts with family members and social situations.  The examiner noted that the Veteran had difficulty getting close to others and had kept others at a distance.  The Veteran was noted to be estranged from his family and friends.  He was also constantly on the alert for potential danger, and acknowledged experiencing visual hallucinations and having short-term and long-term memory problems.  The examiner opined that the Veteran was experiencing severe PTSD symptoms resulting in deficiencies at work, family, social relationships, thinking, and mood.  The examiner assigned a GAF score of 50, indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.

The RO requested a supplemental VA examination in January 2010.  The examiner noted that the Veteran's claims file was reviewed and re-examined the Veteran on various subjects.  According to the examiner, the Veteran was not an "immediate" risk to himself or others.  It was noted that the Veteran had a strong faith and a duty to his family that he would not break by completing the suicidal ideations he had admitted to; however, they were noted to be a constant struggle for the Veteran.  The examiner also noted that the Veteran's PTSD symptoms had caused the Veteran to be fired or asked to resign from nearly 13 job positions since service separation.  The Veteran was a trauma physician, and the examiner noted that this line of work was not conducive to an individual who was manifesting PTSD symptoms in the severity that the Veteran was experiencing.  

The evidence of record also includes an April 2011 statement from VA doctor, C.T., who treated the Veteran for chronic, severe PTSD.  Dr. C.T. noted that the Veteran had gross impaired judgment and irrational behaviors.  He was unable to keep a job and was fired multiple times due to unpredictable, irrational, and psychotic behaviors.  Dr. C.T. opined that the Veteran was unemployable.

In a statement dated December 2010, the Veteran reported that he was unemployed with little prospect of finding work due to his previous problems and limited number of management companies that contract the type of work performed by the Veteran.  He reported that he had remained unemployed since late September 2010 despite his best efforts to gain employment.  

More recently, the Veteran was afforded another VA examination in December 2011 to assist in determining the current level of his PTSD disability.  During the evaluation, the Veteran reported near-continuous anxiety and depression, chronic sleep impairment, impaired judgment, suicidal ideation, impaired impulse control, grossly inappropriate behavior, and an inability to establish and maintain effective relationships.  The Veteran also noted that he had legal problems with U.S. government agencies.  Specifically, in March 2011, the Veteran was involved with an altercation with six federal agents from immigration control while crossing the Canadian border.  Further, the Veteran reported that he would become angry at work when nurses made mistakes or tried to cover up their mistakes.  He admitted to yelling at them and nurses had complained about the hostile work environment.  He reported being fired from his most recent job in September 2010.  According to the Veteran, he was fired due to problems with administrators, patients, and nurses.  Prior to be being terminated in September 2010, the Veteran was disciplined for anger control issues in 2008 and completed probation in March 2010.  The Veteran reported having lost board certification in family and emergency medicine and was unable to practice medicine.  The Veteran also reported losing his medical license in five other states.  

The December 2011 VA examiner opined that the Veteran had a longstanding marked difficulty maintaining employment.  The Veteran was noted to have chronic problems related to impulse control regulation with intense irritability and angry outbursts.  Since the last January 2010 evaluation, the Veteran again had lost his job.  The examiner noted that the Veteran had suicidal ideation and inpatient hospitalization.  He was also noted to have chronic, persistent, and nearly continuous symptoms of anxiety and depression, which impacted his ability to function effectively.  The examiner stated that the Veteran had chronic problems with anxiety and irritability with angry outbursts which negatively impacted his work and family relationships.  The Veteran also had significant social isolation and withdrawal and demonstrated impairment in all areas of functioning.  According to the examiner, the Veteran's behavioral issues resulted in an inability for the Veteran to effectively attain employment commensurate with his training and experience.  The examiner opined that the Veteran's PTSD symptoms resulted in total occupational and social impairment.  A GAF score of 41 was assigned, indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.

Upon review of the evidence of record, the Board finds that the Veteran's PTSD symptoms have remained relatively consistent throughout the entire increased rating period.  These symptoms have included near-continuous anxiety and depression affecting his ability to function appropriately, chronic sleep impairment, impaired judgment, suicidal and homicidal ideation, impaired impulse control, grossly inappropriate behavior, an inability to establish and maintain effective relationships, and difficulty adapting to work and tasks, more nearly approximating total occupational and social impairment.

The Board acknowledges that the Veteran was employed for a short time during the appeal period (i.e., prior to September 2010).  See January 2010 VA examination report.  However, prior to being terminated in September 2010, the Veteran reported that he was disciplined for anger control issues in 2008 and was on probation until March 2010.  This evidence suggests to the Board that, although the Veteran may have been able to obtain employment, he is unable to maintain employment as evidenced by being fired from 13 jobs since service separation.  The Board finds that this evidence weighs in favor of a finding that the Veteran's PTSD symptoms manifest total occupational impairment as contemplated by the 100 percent rating criteria under Diagnostic Code 9411.  

Further, although the January 2010 VA examiner stated that the Veteran was not an "immediate" risk to himself or others, the Veteran has consistently reported suicidal and homicidal ideations and has been shown to have poor impulse control and periods of excessive anger and irritability.  The Veteran has also been shown to have impaired thought process, impaired communication, hallucinations, short-term and long-term memory problems, near-continuous depression and anxiety, chronic sleep impairment, a longstanding inability to establish and maintain effective relationships, and severe difficulty adapting to work and tasks.  The Board finds that this evidence also weighs in favor of a finding that the Veteran's PTSD symptoms manifest total occupational and social impairment as contemplated by the 100 percent rating criteria.  

Further, the evidence of record reveals GAF scores of 50 and 41, which indicate serious PTSD symptoms and serious impairment in social, occupational, or school functioning.  

In sum, the Board finds that, resolving reasonable doubt in the Veteran's favor, the lay and medical evidence supports the conclusion that symptoms associated with the Veteran's service-connected PTSD more nearly approximate the criteria for a 100 percent rating for the entire rating period from October 21, 2009 to December 16, 2011.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.








ORDER

A 100 percent disability rating for PTSD for the entire increased rating period from October 21, 2009 to December 16, 2011 is granted.




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


